        Case 1:19-cv-03281-JKB Document 30-1 Filed 06/23/20 Page 1 of 2



                                          EXHIBIT A

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

Janice A. Weisel,                             *

               Plaintiff,                     *

       v.                                     *       Civil No.: 1:19-cv-03281

Kaimetrix, LLC,                               *

               Defendant.                     *

                      ACKNOWLEDGMENT OF CONFIDENTIALITY

       I understand that confidential documents, testimony and/or information may be revealed

to me for purposes of the above-captioned lawsuit. I have been advised that, by agreement

among the parties, as so ordered by the Court, such documents, testimony and/or information

may not be used for any purposes other than the prosecution or defense of said lawsuit.

       I hereby certify that I have read the Stipulated Order Regarding Confidentiality of

Discovery Material (“Stipulated Order”) entered in this lawsuit. I agree to maintain the

confidentiality of any documents, testimony and/or information provided to me and otherwise to

abide by the terms of the Stipulated Order.

       I have been advised that any unauthorized use or disclosure by me of any confidential

documents, testimony and/or information will be treated as a breach of the Stipulated Order for

which I may be liable for damages and subject to sanctions by the Court. I agree to subject

myself to the jurisdiction of the Court for purposes of enforcement of the provisions of the

Agreement.




                                                  1
       Case 1:19-cv-03281-JKB Document 30-1 Filed 06/23/20 Page 2 of 2



Dated: _____________________       ________________________________
                                         PRINT NAME


                                   _________________________________
                                         SIGNATURE




                                      2
